DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0081197, filed on 7/1/2020.
Reasons for Allowance
Claims 1-7 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed fuel cell hot box is novel over the closest prior art – Okazaki (EP3998228A1; foreign copy attached).
Regarding Claim 1, Okazaki discloses a fuel cell hot box, as claimed, except for the feature that the air pre-heating zone is provided between the plurality of fuel cell stack parts and the central chamber part.  In contrast, Okazaki discloses the air pre-heating zone (oxidant gas preheater 73) is provided outside vessel 25 rather than inside the vessel where the plurality of fuel cell stack parts 23, reformer 22 and after burner 24 are provided [Figs. 1-7].  The instant specification discloses that the claimed invention is directed to providing a solid oxide fuel cell hot box of which durability is improved in the long-term by arranging an air pre-heating zone and a reformer to effectively preheat low-temperature fuel and air using high-temperature heat of a fuel cell stack part and combustion gas, by exchanging heat through the air pre-heating zone and the reformer to improve system efficiency, and by effectively cooling the fuel cell stack part to reduce a thermal gradient at the same time [PgPublication – par. 0008].  In contrast, the main objective of Okazaki is to increase efficiency of the fuel cell system by downsizing the fuel cell system which is achieved by providing a tubular shaped reformer in a central region surrounded by a plurality of fuel cell stacks arranged radially outward of the reformer in a circumferential direction to face the reformer [Okazaki – pars. 0005-7].  Thus, before the effective filing date of the claimed invention, there would have been no motivation for an ordinary skilled artisan to modify the fuel cell hot box or Okazaki to particularly provide the air pre-heating zone to be located between the plurality of fuel cell stack parts and the chamber part.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724